Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office action is in response to the application filed on April 23, 2019 and the amendments to the claims filed on June 24, 2022.

Abstract
The abstract filed on June 24, 2022 is acknowledged, however it is not entered as it is still over the 150 word maximum.

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Specification
The Specification filed on June 24, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim 1 recites the limitation "the system" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

The recitation of an “eShowcase” in line 2 of claim 1 followed by the recitation of, “a graphical showcase” in line 3 of claim 2 renders the claims indefinite.  Specifically it is unclear if the claims are attempting to set forth two separate showcases or if they are bother referring to the same showcase.  Further, the specification sets forth a “graphical showcase” but does not define or recite an “eShowcase”.  Similar problems exist between Claims 4 and 5.  Appropriate correction is required.

Claim 1 recites the limitation "the member" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.

The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-6 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-6  are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent process Claim 4 as the claim that represents the claimed invention for analysis and is similar to independent process Claim 1.  Claim 4 recites the limitations of enrolling members and sellers in the process; identifying an item to be purchased by the member from the seller; establishing a first price for the item; displaying the item in an eShowcase at a fixed price for a chosen length of time; the member having funds to purchase the item; the process confirming the member's identification; lowering the price of the item to a second price; the member deciding to purchase the item; the member placing a bid on the item; the process notifies the member and the seller that the bid was accepted; providing automated escrow control of the buyer's funds; providing financial safety in internet commerce transactions by the automated escrow control of the member's funds, whereby the member's funds are held by the process and not released to the seller until a purchased item is received in as described condition by the member; and wherein release of the funds to the seller completes a transaction.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Facilitating a transaction recites a fundamental economic practice/commercial or legal interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice/commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The process in Claims 1 and 4 does not include any hardware components.  The automated escrow control in Claims 1 and 4 appears to be just software.  Claim 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite the process in Claims 1 and 4 without including any hardware components. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0005] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 4 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2, 3, 5, and 6 further define the abstract idea that is present in their respective independent claims 1 and 4 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 3, 5, and 6 are directed to an abstract idea.  Thus, the claims 1-6 are not patent-eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub. No. 2014/0279451 (Saadat et al. ‘451).
	
	Re Claim 4:  Saadat et al. ‘451 disclose a process for conducting escrow controlled reverse auction transactions on the internet (paragraph [0008]) comprising the steps of: enrolling members and sellers in the process (paragraph [0087], e.g. “user authentication module”); identifying an item to be purchased by the member from the seller (Figures 9A-9C); establishing a first price for the item (paragraph [0008]); displaying the item in an eShowcase at a fixed price for a chosen length of time (paragraphs [0008, 0077-0079]); the member having funds to purchase the item (Figure 9A); the process confirming the member's identification (Figure 9A); lowering the price of the item to a second price (paragraph [0008]); the member deciding to purchase the item (Figure 9A); the member placing a bid on the item (Figure 9A); the process notifies the member and the seller that the bid was accepted (Figure 9A); providing automated escrow control of the buyer's funds (Figures 9A-9C); providing financial safety in internet commerce transactions by the automated escrow control of the member's funds, whereby the member's funds are held by the process and not released to the seller until a purchased item is received in as described condition by the member; and wherein release of the funds to the seller completes a transaction (Figures 9A-9C).

Re Claim 5:  Saadat et al. ‘451 disclose the process substantially as claimed, in supra, including the process further comprising the steps of: determining a price of the item for sale by first displaying the item in a graphical showcase at a fixed price for a length of time and then lowering the price (paragraph [0008]); using an abating price evolvement sale by abating price evolvement (SAPE) system, until the member decides to buy the item and places a bid for the item (paragraphs [0008, 0105, 0106]); and whereupon this bid triggers the automated and integrated escrow system to complete the transaction (paragraphs [0105, 0106]).

Re Claim 6:  Saadat et al. ‘451 disclose the process substantially as claimed, in supra, further comprising: an information exchange between the system and the member (Figures 9A-9C); and money management via escrow and the SAPE system, into a fully integrated software apparatus operating on a stand-alone basis (Figures 9A-9C).

	Re Claims 1-3:  Process claims 1-3 are substantially similar to previously rejected process claims 4-6 and are therefore considered to be rejected here using the same art and rationale.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because arguments do not apply to the current rejection.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsay Maguire
8/5/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693